Citation Nr: 1426840	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-08 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected residuals of fractured medial malleolus of the right ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from February 1984 to January 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.    

In his March 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  Thereafter, in an April 2012 letter, the Veteran was informed that his requested hearing had been scheduled for May 2012.  However, according to the Veterans Appeals Control and Locator System, he failed to appear for his scheduled Board hearing.  Therefore, the Veteran's request for such a hearing is considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2013).

The Board obtained a medical expert opinion from the Veterans Health Administration (VHA) in accordance with VHA Directive 2010-044 in February 2014.  The Veteran was provided this opinion in February 2014 and offered the opportunity to respond, and argument referencing this opinion was received in the an April 2014 brief from the Veteran's representative.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Virtual VA file contains an August 2013 Appellant's Brief submitted by the Veteran's representative, a copy of which has been physically associated with the claim file, and additional VA outpatient treatment reports dated through December 2011 not physically of record, which were considered in the February 2012 supplemental statement of the case.  Further, the Veteran's VBMS file does not contain any documents at this time.  



FINDING OF FACT

A left knee disorder is not related to any disease, injury, or incident of service, was not manifested within one year of service discharge, and was not caused or aggravated by the Veteran's service-connected residuals of fractured medial malleolus of the right ankle.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by such service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the claim adjudicated herein.  An October 2008 letter, sent prior to the April 2009 rating decision which gave rise to the appeal with respect to this issue, advised the Veteran of the evidence and information necessary to substantiate his claim on a direct basis.  Another letter, dated in December 2011, advised the Veteran of the evidence and information necessary to substantiate the claim on a secondary basis.  Both letters informed the Veteran of his and VA's respective responsibilities in obtaining such evidence and information, and advised him of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   As the December 2011 letter was followed by readjudication of the Veteran's claim in a February 2012 supplemental statement of the case, any defect with respect to the timing of this VCAA notice has been cured.   See Mayfield, Prickett, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and  post-service VA and private treatment records have been obtained.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

VA also obtained an opinion regarding the relationship between the Veteran's left knee disorder and his service-connected right ankle disability in July 2010.  Additionally, the aforementioned VHA opinion received in February 2014 included opinions as to whether the left knee disorder at issue was etiologically related to service or the service-connected right ankle disability.  In its totality, this evidence is sufficient to render an equitable resolution with respect to the claim adjudicated herein.  In this regard, the medical professionals who completed these opinions considered all of the pertinent evidence of record, and included a complete rationale, relying on, and citing to, the records reviewed.  Moreover, the medical professionals offered clear conclusions with supporting data as well as reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Board notes, at the outset, that it has reviewed all of the evidence of record, to include in the Veteran's paper claims file and the Virtual VA file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as arthritis) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Summarizing the pertinent evidence with the above criteria in mind, the Veteran's STRs, including his January 1988 separation examination, are negative for any complaints, treatment, or diagnoses referable to his left knee.  However, such records reflect that, in April 1985, the Veteran was seen for complaints of trauma to the right ankle nine days previously when playing basketball.  X-rays revealed mild degenerative joint disease, post traumatic, with small crescentic ossicle interior to the lateral malleolus.  A right ankle sprain was diagnosed.  In October 1986, the Veteran was seen at the emergency room for right ankle complaints following an injury while playing basketball and a right ankle sprain was diagnosed.  In April 1987, the Veteran again complained of right ankle symptoms and was diagnosed with post-sprain joint problem.  Finally, in October 1987, he was playing basketball and injured his right ankle.  The assessment was severe sprain of the right ankle; rule out fracture of the right ankle.  He was subsequently diagnosed with inversion sprain of the right ankle. 

In light of the right ankle injuries in service, the RO granted service connection in an April 2009 rating decision for residuals of fractured medial malleolus of the right ankle and assigned a 10 percent rating, effective September 18, 2008.

The Veteran filed his claim for service connection for a left knee disorder in September 2008, and the first post-service evidence of a left knee disorder is dated in November 2003, at which time private magnetic resonance imaging of the left knee demonstrated a "grade I-II" injury in the medial compartment and loss of cartilage in the anterior compartment.  In March 2004, the Veteran underwent surgery for a left knee medical meniscus tear.  An April 2008 VA outpatient treatment report included an assessment of knee pain with "history of previous active duty injury."  A June 2008 VA outpatient treatment report reflected complaints of knee pain for two weeks and a November 2008 VA x-ray of the left knee showed degenerative changes.  VA treatment records dated through December 2011 continue to show complaints of knee pain and a diagnosis of osteoarthrosis.

The Veteran has contended that due to an altered gait/overcompensation resulting from his service-connected right ankle disability, he developed his left knee disorder.  See June 2009 notice of disagreement.  A similar argument was made by the Veteran in his substantive appeal signed in February 2010, wherein he stated that during service (presumably due to his right ankle fracture), he wore a cast "from my right knee all the way [down to the] right ankle and foot."  Due to the resultant shifting of weight to his left side, the Veteran contends that he damaged his left knee.  The Board notes that a copy of a photograph of the Veteran in uniform on board what appears to be a naval vessel was submitted in November 2008; however, the long cast as described by the Veteran is not observable in this picture.  Additionally, the STRs are entirely negative for any indication that he wore a cast on his right leg.

In order to address the above contentions of the Veteran, a VA opinion was obtained in July 2010 that reflected a diagnosis of degenerative changes in the left knee predominantly in the medial femorotibial compartment.  The examiner's conclusion was that the Veteran's left knee condition was not related to the right ankle condition.  The rationale provide for the opinion was that a review of the medical literature revealed "no peer reviewed studies that support the contention that post traumatic degenerative changes of a joint may induce degenerative changes of any contralateral/ipsilateral joint."  

The July 2010 VA examiner did not consider the Veteran's allegations that his service-connected right ankle disability aggravated his left knee as a result of an altered gait and overcompensation.  As a February 2010 VA examination conducted for the purposes of evaluating the severity of the Veteran's right ankle disability reflected that the Veteran's gait was antalgic and he did not have a normal glide as he partially planted his foot, the undersigned found that a medical expert opinion in accordance with VHA Directive 2010-044 was necessary that, in part, included an opinion as to whether the service-connected right ankle disability aggravated his left knee as a result of his altered gait and overcompensation.  The request for this opinion by the undersigned provided the expert with the clinical history and contentions of the Veteran as set forth above, and also requested that the expert provide an opinion as to whether a left knee disorder was directly related to service, to include the in-service right ankle treatment.  

The requested expert's opinion, received in February 2014, was as follows with respect to direct service connection: 

It is not as likely [as not] (50% or greater probability) that any diagnosed left knee condition is related to the Veteran's military service including treatment to his right ankle.  The medical record is inconsistent to substantiate any relation to a left knee problem and right ankle injury.  There is lack of documentation and timeliness of left knee problems related to a right ankle injury.  The right ankle injury was most recently sustained in 1987.  The left knee problem arose in 2003.  It would be highly unlikely that any ankle problem could result in a knee disorder 16 years later.  One would expect an individual to make complaints of pain, swelling, decreased range of motion, and inability to perform their activities of daily living.  There were no records demonstrating evidence of any knee problem.    

With respect to secondary service connection, the expert's opinion received in February 2014 was as follows: 

It is not likely that any diagnosed left knee disorder was caused or aggravated by the Veteran's service connected residuals of fractured medial malleolus of the right ankle.  The reported residual of the February 2010 VA examination demonstrating and altered gait has no relation to this Veteran[']s allegation.  The medical record was inconsistent for ongoing problems with regard to gait.  The evaluation of 3/12/09 denoted a normal gait and a normal physical examination to the ankle.  

The history provided by [the] Veteran fails to demonstrate any condition or diagnosis of a left knee problem for several years after separation from the military.  Treatments to the left knee were initially provided for a torn meniscus.  This was diagnosed in 2004 with a described history of knee pain for 4 months.  One would expect if alteration of gait resulted from an ankle condition, the individual would have made complaints within months to at least a year after injury.  This was never found.  

The examiner went on to note that that the Veteran had findings consistent with degeneration of the knee, which was well known to occur following a meniscectomy, and that his ongoing symptoms and diagnostic studies were consistent with a progressive osteoarthritic process and not related to his right ankle disability.  

Applying the pertinent legal criteria to the facts summarized above, the Board finds that the expert opinion received in February 2014 is definitive as to the matter of whether a left knee disorder is etiologically related to service.  Nieves-Rodriguez, supra; Stefl, supra.  As such, and given the silent STRs and time (over 15 years) that had elapsed since service separation and the first evidence of a left knee disorder, and the filing of a claim for service connection for such disability, service connection for a left knee disorder as being directly related to service is not warranted.  See Maxson v. Goober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  In addition, as arthritis is first demonstrated well over one year after service and, as explained below, the Veteran's assertions regarding continuity of symptomatology are not credible, service connection on the basis of a "chronic" disease listed under 38 C.F.R. § 3.309(a) may not be granted.  

In making the above determination, as the reference upon VA outpatient treatment in April 2008 to a "history of previous active duty injury" involving the knee is not shown to have been based on a review of the STRs, which are silent for such an injury, it appears that this "history" was supplied by the Veteran.  In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated VA may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if VA rejects the statements of the Veteran as lacking credibility.

In the instant case, the Board notes that the Veteran's communications with VA adjudicators have not asserted an isolated left knee injury during service (apart from any claimed to have been the result of his right ankle disability), and the Board finds any assertion of such an injury, and post-service continuity of symptoms from such an injury, to be inconsistent with his other statements of record and thus not credibile, particularly given the absent of any such statements, or clinical evidence of continuity, in the intervening years from service.  Thus, given the lack of a credible history of an in-service injury and continuity of symptomatology, and the silent STRs, the Board finds the April 2008 notation to be based on an inaccurate factual premise and have no probative value.  Id.

Regarding secondary service connection, the negative opinions in this regard made by the VA examiner in July 2010 and the medical expert received in February 2014 are  not contradicted by any competent evidence, and the Board finds these opinions to be definitive as to the matter of whether a left knee disorder is etiologically related to the service connected right ankle disability, to include on the basis of aggravation.  Nieves-Rodriguez, supra; Stefl, supra.

With respect to the assertions by the Veteran linking his left knee disorder to his military service and/or his right ankle disability, to include as a result of any altered gait pattern, the Board finds that the Veteran is not competent to make such assertions.  See Woehlaert, supra.  Specifically, the question of the etiology of his left knee disorder, in particular, arthritis therein, involves a medical question concerning an internal or physical process of the body that is not observable by a lay person.  As such, the question of whether the Veteran's left knee disorder is related to any instance of his service or his service-connected right ankle disability may not be competently addressed by lay evidence, and the opinion of the Veteran as to this matter is nonprobative evidence.  

For the foregoing reasons, the Board concludes that the claim for service connection for a left knee disorder, to include as due to service-connected right ankle disability, must be denied.  In reaching the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.   


ORDER

Service connection for a left knee disorder is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


